Citation Nr: 0622480	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-37 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to assignment of a rating in excess of 10 percent 
for service-connected iritis/uveitis, currently rated 10 
percent disabling.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to June 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for iritis/uveitis as secondary to 
service-connected Reiter's syndrome, and assigned a 
noncompensable disability rating, effective September 28, 
2001.  A notice of disagreement was filed in January 2003, a 
statement of the case was issued in August 2004, and a 
substantive appeal was received in October 2004.  

A March 2003 rating decision increased the disability rating 
assigned to 10 percent effective September 28, 2001.  
Although an increased rating was granted, the issue of 
entitlement to a rating in excess of 10 percent for 
iritis/uveitis remains in appellate status, as the veteran 
has not expressly limited his appeal to a 10 percent rating.  
AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

An October 2004 private medical record reflects that he was 
examined for a possible flare-up of iritis in the right eye, 
although it was found to be very minimal.  However, in his 
October 2004 substantive appeal, the veteran claimed that his 
vision had worsened, and he was having episodes of iritis 
five to six times per year.  He reported that the episodes 
resulted in discomfort, eye pain, light sensitivity, and 
blurry vision.  VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995). 

Additionally, during the pendency of this appeal the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the issue on 
appeal involves a claim for a higher rating, the Board 
believes that this judicial decision may still have some 
applicability.  In view of the need to return the case for an 
examination, it seems appropriate to afford such additional 
notice to ensure compliance with the Dingess/Hartman 
decision.

Therefore, this matter is REMANDED to the RO (via the AMC) 
for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The veteran should be scheduled for a 
VA eye examination with a physician with 
appropriate expertise to determine the 
nature and extent of impairment from his 
service-connected iritis/uveitis.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
necessary clinical and special test 
findings should be performed and clearly 
reported.  With regard to his service-
connected iritis/uveitis, the examiner is 
requested to discuss the impairment of 
visual acuity or field loss, pain, rest-
requirements, or episodic incapacity.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a rating in excess of 10 
percent is warranted.  The veteran should 
then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



